DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1 and 18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US 2002/0165574) in view of Pierpont (US 5,484,412).
Regarding claims 1, 4, 6, and 18, Ressemann et al. (henceforth Ressemann) discloses guide extension catheter (100), comprising: a proximal shaft (110) having a first outer diameter; a collar (intermediate shaft 120 may be considered a collar as it surrounds the proximal shaft as seen in Figure 1A), a distal sheath (132) attached to the collar (Figure 1A, it is located on the intermediate shaft or 
Pierpont teaches a guide catheter (anchoring catheter 22) having a main lumen (for receiving balloon catheter 18 as seen in Figure 4) and a balloon (either of balloons 30 for retaining balloon catheter 18 in the lumen of guide catheter 22) disposed along an inner surface of the guide catheter (Figure 4) wherein the expandable balloon is configured to occlude flow through the distal sheath and to anchor a device extending through the distal sheath (Figure 4; Col. 2, lines 29-42 and Col. 3, lines 50-56). It is noted that the cross-section of the lumen of Pierpont is clearly at least partially occluded by the anchoring balloons and therefore meets the claim limitation as no specific amount of occlusion is claimed. It is further noted that the lumen remains free to fluid flow around the device being held while still occluding at least a portion of the lumen.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify distal sheath of Ressemann to comprise an internal balloon such as that taught by Pierpont to allow a user to secure an instrument within the lumen of the sheath during an insertion procedure as taught by Pierpont (Col. 2, lines 29-46). In such a combination the inner balloon of the distal sheath would be considered the expandable balloon of Ressemann which would therefore allow for the retention an instrument within the sheath as well as a retention of the sheath within a target vessel thereby maintaining the operation of the device of Ressemann while still allowing for fluid flow through the sheath when the balloon is not inflated or around a tool being held by the balloon during a procedure.
Regarding claim 5, Ressemann further discloses wherein the inflation lumen is defined through a wall of the distal sheath (it can be seen in Figure 1A that the inflation lumen through 110 extends into the sheath via inflation lumen 142 in a wall of the sheath).
Regarding claim 7, Ressemann further discloses wherein the distal sheath (132) comprises a skived distal tip (Figure 1A).
Regarding claim 8, Ressemann further discloses a distal guide tube (stiffening members 135 can be seen to extend for the length of the sheath and may be considered positioned therein; Figure 1A; alternatively 139 in Figure 1C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783